 

EXHIBIT 10.125

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made effective as of the 1st day of January 2003 by and between
CALYPTE BIOMEDICAL CORPORATION, having a place of business at 1265 Harbor Bay
Parkway, Alameda, CA 94502 (hereinafter referred to as “EMPLOYER”) and RICHARD
D. BROUNSTEIN, residing at 606 Bella Vista Court, Fremont, CA 94539 (hereinafter
referred to as “EMPLOYEE”).

 

WITNESSETH:

 

WHEREAS, the EMPLOYER is engaged in the business of developing and marketing
urine-based diagnostic products and services for Human Immunodeficiency Virus
(HIV-1); and

 

WHEREAS, the EMPLOYER is desirous of employing EMPLOYEE, and EMPLOYEE wishes to
be employed by EMPLOYER in accordance with the terms and conditions set forth in
this Agreement; and

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:

 

FIRST: EMPLOYER and EMPLOYEE agree to enter into an Employment Agreement, and
the within Employment Agreement is effective as of January 1, 2003. The EMPLOYER
does hereby employ, engage and hire the EMPLOYEE as Executive Vice President and
Chief Financial Officer of EMPLOYER for a period commencing January 1, 2003 and
terminating December 31, 2003. EMPLOYER and EMPLOYEE agree that the within
Agreement is automatically renewable for successive six (6) month terms, unless
there is written notice by either party of an intent not to renew, which notice
of non-renewal is 90 days prior to the expiration date of the within Agreement.
The duties of EMPLOYEE shall include, but not be limited to, acting as Executive
Vice President and Chief Financial Officer of EMPLOYER. EMPLOYEE will perform
services on behalf of EMPLOYER with respect to the financial management and
general supervision of the business of EMPLOYER.

 

SECOND: The EMPLOYEE agrees that he will, at all times, faithfully,
industriously, and to the best of his ability, experience and talent, perform
all of the duties that may be required of and from him, pursuant to the
expressed and implicit term hereof.

 

1



--------------------------------------------------------------------------------

 

THIRD: The EMPLOYER shall pay to the EMPLOYEE, and the EMPLOYEE agrees to accept
from the EMPLOYER, in full payment for the EMPLOYEE’s services hereunder,
compensation at the rate of $200,000 per annum. EMPLOYEE will be paid bi-weekly
during the term of the within Agreement.

 

In addition, EMPLOYER agrees to reimburse EMPLOYEE for all expenses incurred by
EMPLOYEE during the term of his employment. EMPLOYEE agrees to provide adequate
written documentation as may be required with respect to said expenses.

 

Additionally, EMPLOYER further agrees to grant EMPLOYEE stock options as
follows: 2,500,000 options exercisable at $.05 per share. The options will be
exercisable for a period of five (5) years, from the date of grant herein, which
is subject to stockholders’ approval at the next annual meeting of the increase
in authorized shares under the 2000 Equity Incentive Plan (the “Plan”) under
which these options will be issued. One hundred (100%) percent of the 2,500,000
stock options will vest upon such approval or otherwise at the time of
registration as discussed herein. If the company does not issue the aforesaid
options due non-approval of the increase in shares of the Plan, then (1) if
possible, it is understood and agreed that EMPLOYER will provide cost-free
piggyback registration rights for all of the said shares. EMPLOYER further
agrees that EMPLOYER will use its best efforts to grant and register, without
cost or expense to EMPLOYEE, the underlying shares with respect to said stock
options within 120 days of the date of the annual meeting. (2) If this is not
possible, only due to a lack of authorized shares, the Company will make payment
to Employee of the value of the options within two (2) years from the effective
date of this Agreement.

 

The stock options herein will be exercisable by the EMPLOYEE by making payment
to the Company or, in the alternative, at the election of employee, by a
cashless exercise of all or part of said vested options, if the laws in effect
at such time so permit.

 

EMPLOYER agrees to an annual review of EMPLOYEE’s performance for the purpose of
awarding a bonus to EMPLOYEE. EMPLOYER further agrees to consider providing
employee an increase in base compensation based on an annual review of
EMPLOYEE’s performance and the economic condition of EMPLOYER for each year of
the agreement. The within Agreement has been approved by EMPLOYER’s Compensation
Committee.

 

FOURTH: In the event that the Employment Agreement is terminated by EMPLOYER
without cause, or EMPLOYER sells an amount of its outstanding and issued common
stock to any entity or third party which results in a change of control of
EMPLOYER (defined in paragraph EIGHTH), then in such event, all stock options
granted to EMPLOYEE in addition to options granted per Paragraph THIRD of this
Agreement will be immediately vested in EMPLOYEE, and all payments due to
EMPLOYEE for the full term of the Agreement will be due to EMPLOYEE.
Notwithstanding the foregoing, in no event will EMPLOYEE receive less than
twelve (12) months of compensation, including medical benefits, in the event of
any of the foregoing events.

 

2



--------------------------------------------------------------------------------

 

Additionally, with respect to EMPLOYEE’s compensation, EMPLOYER agrees to
consider providing employee an increase based on performance over base
compensation, based on the prior years base compensation for each year of the
Agreement. The board of directors will determine this increase annually.
EMPLOYER will be responsible for all payments to EMPLOYEE if EMPLOYEE in good
faith agreed to an extension of the within agreement. Furthermore, EMPLOYEE
shall have the right, in the event of termination without cause, to be paid the
balance of the compensation due under the terms of the within Agreement and in
no case will EMPLOYEE receive less than a minimum of twelve (12) months salary.

 

FIFTH: EMPLOYEE shall devote all of his working time, attention, knowledge and
skill solely and exclusively to the business and interest of the EMPLOYER
(except that EMPLOYEE will be permitted to be a consultant for other companies
that do not compete with EMPLOYER and such consulting services do not interfere
with the services of EMPLOYEE to be performed on behalf of EMPLOYER and the
EMPLOYEE will be permitted to fulfill his volunteer duties as President of the
Silicon Valley Chapter of Financial Executives International). The EMPLOYEE
expressly agrees that he will not, during the term hereof or for one (1) year
from the termination of this Agreement, be involved directly or indirectly, in
any form, fashion or manner, as a partner, officer, director, stockholder
(owning in excess of 4.9%), advisor, consultant or employee in any other
business similar to or in any way competing with the business of the EMPLOYER.
Nothing herein contained shall, however, limit the rights of the EMPLOYEE to own
up to 5% of the capital stock or other securities of any corporation, whose
stock or securities are publicly owned or traded regularly on a public exchange
or in the over-the-counter market, or to prevent the EMPLOYEE from investing
financially in, or limiting the EMPLOYEE’s rights to invest financially in,
other businesses not allied with or competing with the business of the EMPLOYER,
as long as EMPLOYEE continues to devote all of his working time, attention,
knowledge and skill, solely and exclusively to the business and interest of the
EMPLOYER. EMPLOYEE will be permitted to serve on the Board of Directors of
publicly owned companies.

 

SIXTH: Except as provided for in Paragraph FOURTH herein, during the terms of
EMPLOYEE’s employment under this Agreement, and for one (1) year thereafter, the
EMPLOYEE specifically agrees that he will not, at any time, in any fashion, form
or manner, either directly or indirectly, use, divulge, disclose or communicate
to any person, firm or corporation, in any manner whatsoever, any confidential
or proprietary information of any kind, nature or description concerning any
matters affecting or relating to the business of the EMPLOYER including, without
limiting the generality of the foregoing, any of its customers, its manner of
operations, its plans, its ideas, processes, programs, its intellectual property
or other data, information or materials of any kind, nature or description,
without regard to whether any or all of the foregoing matters shall be deemed
confidential, material or important. The parties hereto stipulate that, as
between them, the same are important, material, confidential and gravely affect
the effective and successful conduct of the business of the EMPLOYER and its
goodwill, and that any breach of the terms of this Paragraph is a material
breach

 

3



--------------------------------------------------------------------------------

thereof, except where the EMPLOYEE shall be acting on behalf of the EMPLOYER.
EMPLOYEE understands and agrees that, in the event that EMPLOYEE violates the
terms and conditions, as stated in this Paragraph, that he will be subject to an
injunction and damages, and understands and agrees that EMPLOYER’s remedy to
prevent further or continued damages will include a petition for injunctive
relief. EMPLOYEE expressly acknowledges that the restrictions contained in this
Paragraph are reasonable and are properly required for the adequate protection
of the EMPLOYER’s interests.

 

EMPLOYEE further understands and agrees that EMPLOYER, in entering into this
Agreement, is relying upon EMPLOYEE’s representation and warranty that all trade
secrets and other proprietary information of EMPLOYER will be kept strictly
confidential by EMPLOYEE and not utilized by EMPLOYEE in any manner whatsoever
other than on EMPLOYER’s behalf during the course of EMPLOYEE’s employment with
EMPLOYER.

 

SEVENTH: EMPLOYEE agrees that, during the term of this Agreement and for one (1)
year after termination hereof, he shall not, for himself or any third party,
directly or indirectly, divert or attempt to divert from the EMPLOYER or its
subsidiaries or affiliates any business of any kind in which it is engaged or
employed, solicit for employment, or recommend for employment any person
employed by the EMPLOYER or by any of its subsidiaries or affiliates, during the
period of such person’s employment and for a period of one (1) year thereafter.
EMPLOYEE expressly acknowledges that the restrictions contained in this
paragraph are reasonable and are properly required for the adequate protection
of the EMPLOYER’s interests.

 

EIGHTH: It is expressly understood and agreed that the terms of this Agreement,
may be terminated by the EMPLOYER prior to December 31, 2003, upon the
occurrence of any of the following events:

 

(a) Automatically and without notice upon the death of the EMPLOYEE; it is also
understood that EMPLOYEE will be entitled to three (3) months’ salary which will
be payable to his estate;

 

(b) Persistent absenteeism on the part of the EMPLOYEE, which in the reasonable
judgment of the Board of Directors of the Company is having or will have a
material adverse effect on the performance of the EMPLOYEE’s duties under this
Agreement;

 

(c) Deliberate and willful failure to perform normal services and duties
required of EMPLOYEE pursuant to this Agreement, except if the performance of
such duties or services would result in a violation of EMPLOYEE’s fiduciary
responsibility to the Company and its shareholders or is in a violation of
applicable laws;

 

(d) Any willful act or failure to act, which in the reasonable opinion of the
Board, is in bad faith and to the material detriment of the EMPLOYER;

 

(e) Conviction of a felony involving moral turpitude or dishonesty;

 

4



--------------------------------------------------------------------------------

 

(f) Total or partial disability of the EMPLOYEE for a period of three (3)
consecutive months or ninety (90) days, in the aggregate, so that he is
prevented from satisfactorily performing a substantial part of his duties; it
being further understood and agreed that any proceeds received by EMPLOYEE from
a policy of disability benefits insurance or any other proceeds received from
any Federal, State or Municipal agency of government will be credited to the
amount of compensation paid to EMPLOYEE by EMPLOYER; and

 

(g) Fraudulent misconduct of the EMPLOYEE.

 

The Agreement shall not be terminated by any:

 

(a) Merger or consolidation, where the Company is not the consolidating or
surviving; or

 

(b) Transfer of all or a substantial majority of the assets of the Company; or

 

(c) Acquisition or control of fifty percent (50%) or more of the Company’s
issued and voting equity share capital by any party, or by parties acting in
concert or under common control.

 

In the event of any merger or consolidation or transfer of all, or a substantial
majority, of the assets of the Company or acquisition or control of fifty
percent (50%) (or an amount of stock ownership that has the ability to elect the
Board of Directors of EMPLOYER) or more of the Company’s issued and voting
equity share capital by any party or by parties acting in concert or under
common control, the surviving or resulting entity or the transferee or
transferees of the Company’s assets or its issued and voting equity share
capital, shall be bound by, and shall have the benefit of, the provision of this
Agreement, and the Company shall endeavor to take all actions necessary to
ensure that such entity or transferee or transferees shall be bound by the
provisions of the Agreement. Moreover, in the event of such merger or
consolidation, or transfer of all or a substantial majority of the assets of the
Company or acquisition of the Company of the Company’s issued and voting equity
share capital as aforesaid, the EMPLOYEE may, at his option, at any time,
continue his employment under the terms of this Agreement, or upon giving not
less than thirty (30) days notice at any time, by registered mail, to the
registered office of the Company, requiring the Company to effect full
settlement of all the EMPLOYEE’s entitlements under the terms of this Agreement,
which settlement shall also include the payment of EMPLOYEE’s remuneration for
the full term of the Agreement. In no event will EMPLOYEE receive less than
twelve (12) months of compensation, including medical benefits, in the event of
any of the foregoing events.

 

NINTH: EMPLOYER agrees that EMPLOYEE will be entitled, during the term, to all
fringe benefits in effect for executive officers of the EMPLOYER, such as Blue
Cross/ Blue Shield and Major Medical. Additionally, within 30 days from the
effective date hereof, EMPLOYER agrees to afford EMPLOYEE the option of an
automobile allowance

 

5



--------------------------------------------------------------------------------

in the sum of $400 per month for the term of the within Agreement or, in the
alternative, EMPLOYEE agrees to provide to EMPLOYER verification of automobile
expenses incurred each month during the term of the within Agreement.

 

TENTH: This Agreement contains the total and entire Agreement between the
parties and shall, as of the effective date hereof, supersede any and all other
Agreements between the parties. The parties acknowledge and agree that neither
of them has made any representations that are not specifically set forth herein,
and each of the parties hereto acknowledges that he or it has relied upon his or
its own judgment in entering into same, and that the within Agreement has been
approved by the EMPLOYER’S compensation committee.

 

ELEVENTH: The parties hereto do further agree that no waiver or modification of
this Agreement or of any covenant, condition or limitation herein contained,
shall be valid, unless in writing and duly executed by the party to be charged
therewith, and that no evidence of any proceedings or litigation between either
of the parties arising out of or affecting this Agreement or the rights and
obligations of any party hereunder shall be valid and binding unless such waiver
or modification is in writing, duly executed, and the parties further agree that
the provisions of this paragraph may not be waived except as herein set forth.

 

TWELFTH: The parties hereto agree that it is their intention and covenant that
this Agreement and the performance hereunder shall be construed in accordance
with and under the laws of the State of California, and that the terms hereof
may be enforced in any court of competent jurisdiction in an action for specific
performance which may be instituted under this Agreement, and that in the event
of any dispute or claim under the within Agreement, that same will be resolved
in the Courts of the State of California.

 

THIRTEENTH: EMPLOYER indemnifies and holds harmless EMPLOYEE from any claims of
any type against EMPLOYER that arise prior to the date of the commencement of
this Agreement.

 

FOURTEENTH: EMPLOYEE and EMPLOYER warrant and represent that each has had
sufficient and adequate opportunity to consult with independent counsel
concerning the within Agreement, and has requested that the firm of Baratta &
Goldstein prepare the within Agreement, and is aware that said firm is relying
upon the within representation prior to the parties entering into the Agreement
herein.

 

FIFTEENTH: All notices required or permitted to be given by either party
hereunder shall be in writing and mailed by registered mail, return receipt
requested and by regular mail to the other party addressed as follows:

 

6



--------------------------------------------------------------------------------

 

If to EMPLOYER at:

 

CALYPTE BIOMEDICAL CORPORATION

1265 Harbor Bay Parkway

Alameda, CA 94502

 

If to EMPLOYEE at:

 

RICHARD D. BROUNSTEIN

606 Bella Vista Court

Fremont, CA 94539

 

Any notice mailed, as provided above, shall be deemed completed on the date of
receipt, or five (5) days from the postmark on said postal receipt.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day,
month and year first above written.

 

CALYPTE BIOMEDICAL CORPORATION

       

By:

 

/s/    Nancy E. Katz      

--------------------------------------------------------------------------------

     

Date:

 

2/14/03

--------------------------------------------------------------------------------

   

        Nancy Katz

        President and Chief Executive Officer

               

/s/    Richard D. Brounstein

--------------------------------------------------------------------------------

        Richard D. Brounstein

     

Date:

 

2/14/03

--------------------------------------------------------------------------------

 

 

 

 

 

7